Citation Nr: 0623891	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  96-23 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Correa-Grau


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The veteran's current disability, schizophrenia, was first 
diagnosed no earlier than 1969, many years after the 
veteran's separation from service, and was not present during 
his active military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service and may not be presumed to have been.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for injury or disease that 
is incurred in or aggravated by military service.   38 
U.S.C.A. § 1110.  In this case, the veteran has a current 
diagnosis of schizophrenia.  The first recorded diagnosis of 
schizophrenia is contained in a medical report dated July 18, 
1969.

The veteran testified to the effect that his psychiatric 
condition was initially treated during active service.  He 
has also stated that immediately after his separation from 
service, he was treated for his psychiatric condition as 
early as 1953.  However, he has reported that the records of 
this treatment were destroyed in a fire in 1958.


The service medical records show that the veteran was treated 
for anxiety reaction in March 1952.  In January 1954, he 
complained of pain and pressure in the occipital area 
associated with a destructive desire and confusion.  He also 
reported that he was growing tense and preoccupied.  The 
veteran was then treated with Phenobarbital.  The veteran's 
separation examination is negative for pertinent abnormality.  
The neuropsychiatric system was negative on clinical 
evaluation.

The veteran was treated by VA for gastroenteritis in October 
1954; records of this treatment do not refer to the presence 
of schizophrenia or any other psychiatric problem.  In his 
claim for service connection for a skin condition in 1962, 
the veteran referred to treatment only for a skin problem, 
and answered "none" when asked to list civilian physicians 
who had treated him for any sickness, disease, or injury 
before, during or after his military service.  He did not 
refer to any psychiatric problems.  When he was examined for 
that claim in January 1963, the examiner specifically 
reported that there were no abnormal psychiatric findings. 

When the veteran filed a claim for a psychiatric disability 
in October 1969, he reported that he had received treatment 
from San Rafael Clinic in 1954, Belleview Hospital in 1958, 
and VA in 1956.  He was told in 1970 to submit evidence from 
physicians who treated him after service.  Treatment records 
showing schizophrenia within one year of service separation 
were not submitted.  Instead, the most contemporaneous to 
service record diagnosing schizophrenia is the July 1969 
record mentioned above.

Evidence compiled following the veteran's separation from 
service includes an August 25, 1970 examination report from 
M. Zegarra De Polo, M.D.  This report shows that 
schizophrenia was identified one year prior to that August 
1970 examination, thus indicating that schizophrenia was 
first identified in August 1969. Dr. Polo reported in 
December 1971 that the veteran's wife then reported that he 
had been disturbed for the past two years.  

An undated medical statement from R. Correa-Grau, M.D. 
reports that the veteran began having psychiatric symptoms 
within 6 months of active service.  He was evaluated and 
determined to have anxiety.  As reported, his post-service 
history was marked by numerous job changes and severe 
problems with interpersonal relationships.  Dr. Correa-Grau 
stated that the history of severe anxiety in service, and the 
continuity and progression of the symptoms of the same 
characteristics, demonstrate that he has suffered from the 
same illness since service.  Dr. Correa-Grau further stated 
that he suspected that if the veteran had been carefully 
evaluated in service, the diagnosis could have been the same 
that is seen currently, as the veteran had no history of 
nervous problems prior to service.

In another statement, dated in April 1987, Dr. Correa-Grau, 
reiterates the position that the veteran's history shows a 
relationship exists between the severe anxiety noted in 
service and the currently diagnosed condition.  Other 
statements from Dr. Correa-Grau, as well as testimony 
provided at the November 1996 RO hearing, contain the same 
opinion.  

Dr. Correa-Grau's testimony at the November 1996 RO hearing 
indicates a level of unfamiliarity with the veteran's medical 
history.  For instance, Dr. Correa-Grau stated that the 
veteran had been diagnosed with schizophrenia in 1952, 
whereas the record shows that the diagnosis recorded at that 
time was anxiety reaction.  In addition, he testified that he 
first treated the veteran in the 1970s.  A May 1973 report 
shows that his initial interview with the veteran was March 
26, 1973, many years after the veteran's separation from 
service and approximately three to four years subsequent to 
the initial diagnosis of schizophrenia.  Dr. Correa-Grau did 
not provide the clinical basis for the determination reached.  
Also, there is no indication that he was familiar with the 
veteran's clinical record.  Finally, he did not account for 
the absence of complaints and treatment during the period 
between the veteran's separation from service and 1969, when 
schizophrenia was first diagnosed.

An April 1998 statement from M. Sanchez-Bonilla, M.D. is to 
the effect that schizophrenia was already present at the 
moment the veteran served in the army.  Reference is made to 
a 1954 report that shows that the veteran was evaluated by a 
physician of an unknown specialty.  The veteran complained of 
some thoughts in his head that were associated with 
destructive ideas and he was prescribed Phenobarbital that 
possibly was a drug of choice in that time instead of a 
neuroleptic.  Also the veteran was noted to have a history of 
dysfunction, poor job performance and maladaptive social and 
personal behavior among others.

The same deficiencies exist in this report as in the opinions 
from Dr. Correa-Grau.  First, I note that Dr. Sanchez-Bonilla 
did not provide a clinical basis for the opinion.  Second, 
she did not indicate that she reviewed the veteran's clinical 
record.  Third, although the opinion suggests a continuity of 
symptoms at least from active service, she failed to account 
for the period of time between the veteran's separation from 
service and 1969.

Dr. Cabrera has submitted a report, dated in October 2002, to 
support the veteran's claim.  This report is based on three 
interviews in 2002 and information from the veteran, his 
daughter, his former spouse, and unidentified medical 
records.  He did not indicate that he reviewed the veteran's 
claims folder.  On the basis of the history given, the 
medical records that he reviewed, general psychiatric 
information and theory, and normative data, he expressed the 
conclusion that there is evidence that the veteran's 
schizophrenia was incurred and present during his military 
service.  He apparently placed significant weight on the 
January 19, 1954 service medical record in reaching his 
conclusion that the veteran's schizophrenia had been present 
during military service.  

Dr. Cabrera accepted a report from the veteran and his ex-
wife that the veteran was hospitalized in the San Rafael 
Hospital Puerto Rico in 1954 because of aggressive behavior, 
paranoid delusions, anxiety, nausea, vomiting, rash, 
headaches, and insomnia.  In contrast, the record contains an 
October 1954 VA record showing that he was hospitalized and 
treated at VA's San Rafael Clinic in Caguas, Puerto Rico at 
that time for nausea, abdominal pain, and vomiting, but not 
for the psychiatric symptoms as they reported to Dr. Cabrera.  
It appears that the veteran's history was conflated.  As Dr. 
Cabrera did not have all of the evidence in the claims folder 
available to him, he did not adequately correlate what the 
veteran, his ex-wife, and his daughter said with other 
pertinent medical data.  Consequently, I give his report less 
weight than those of the VA examiners who did have access to 
all the information that is available.

The preponderance of the evidence is against the veteran's 
claim for service connection for schizophrenia.

A Board of three VA examiners evaluated the veteran's claim 
in June 1997.  Special attention was given to the veteran's 
service medical records and postservice treatment records, 
and to the opinions from Dr. Correa-Grau and reports of 
evaluation by the Social Security Administration.  This Board 
of three psychiatrists reached the conclusion that the proper 
diagnosis is schizophrenia that was first diagnosed in 1969.  
The examiners noted a statement from a physician who 
indicated that, in 1963, the veteran was evaluated for 
paranoia.  The Board of psychiatrists emphasized that this 
physician was not a psychiatrist and did not offer a valid 
diagnosis.  As a consequence, the Board of psychiatrists 
found that they could not certify that schizophrenia was 
first diagnosed in 1963.

I note that even if 1963 were the correct date for a 
manifestation of a psychosis, its identification then would 
be too remote in time to support a presumption of service 
connection.  Importantly, the record does not show that the 
veteran's psychosis was shown during his military service or 
to a compensable degree within one year after his separation 
from service.  Contemporaneous records that are available, 
such as Dr. Polo's reports, date the onset of symptoms of 
schizophrenia to approximately 1969.  Thus, the preponderance 
of the evidence is against a finding of direct service 
connection or a finding that service connection for a 
psychosis is warranted under the statutory presumption.

In addition, the members of the Board of three psychiatrists 
stated that they could not certify that symptoms noted during 
the veteran's active service reflected some kind of symptoms 
of schizophrenia that were subsequently described, because 
there is no evidence of any kind of medical treatment or 
complaints of this veteran in relation to an emotional 
condition throughout all the years from his discharge from 
service until 1969.  The evidence does not show progression 
of symptoms or deterioration in terms of his symptomatology.  
Therefore no relationship whatsoever could be medically 
established between any symptoms in service and those that he 
manifested subsequently.

Additionally, the veteran's claim was evaluated by a Board of 
two psychiatrists in March 2000.  The examiners reiterated 
the impressions from the June 1997 report.  They explained 
that their intention was to address Dr. Sanchez-Bonilla's 
statement concerning the use of Phenobarbital for complaints 
described as anxiety reaction.  The Board of two 
psychiatrists reached the following opinion:

Phenobarbital was used due to the tranquilizing 
and the effects of somnolene that it provoked, not 
because it had any anti-psychotic properties.  
Even if one were to theorize that it could have 
been used for such purpose, there is absolutely no 
evidence and no diagnosis of any subsequent 
symptoms or progression of symptoms (that are 
usually manifested or seen in cases of 
Schizophrenia), in this veteran's case.  He has 
argued that he was treated in Bellevue hospital in 
New York and also in Chicago, but the veteran 
himself made statements in support of claims in 
which he specified that he was treated in those 
institutions for conditions of allergy, which, by 
the way, was the original claim that the veteran 
made in terms of service connection.  Therefore, 
our answer to the questions made in BVA remand of 
Dec. 6, 1999 are the following:

A.  Veteran's current diagnosis is Schizophrenia, 
residual type.

B.  The only evidence where it is reflected that 
this veteran had a diagnosis of Psychosis begins 
in 1969.

C.  There is no way of relating clinically the 
symptoms of anxiety that the veteran presented 
during his active duty with the symptoms of 
Psychosis that were recorded when the veteran was 
seen in 1969 and from there on and more completely 
in 1970.

This evidence is credible in that it is based on a review of 
the entire clinical record and accurately reports pertinent 
data, and the clinical basis of the decision reached is set 
forth in detail.

The opinions against the claim are more credible than those 
that have been submitted to support the claim.  The opinions 
against the claim indicate a more complete review of the 
record and contain a greater of degree of accuracy in the 
discussion of the veteran's clinical history.  In view of the 
foregoing, I find that the preponderance of the evidence is 
against the claim for service connection for schizophrenia.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records).

The Board also gives more weight to the contemporaneous 
records that are available, the earliest of which - such as 
the service discharge examination report, the report of 1954 
VA treatment, and the 1963 examination report - do not show 
the presence of schizophrenia then.  The Board also gives 
greater weight to Dr. Polo's reports for disability 
determination in 1970 and 1971, which date the veteran's 
symptoms of schizophrenia from approximately 1969 on the 
basis of the history given then.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in June 2004 and July 2005 letters.  
It also sent the veteran the provisions of 38 C.F.R. § 3.159 
in the August 2004 supplemental statement of the case.  The 
veteran was also provided with information concerning 
disability ratings and effective dates, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in May 2006.  
The Board acknowledges that these letters were sent to the 
veteran after the June 1996 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and available private medical records, 
and examined the veteran.  It made reasonable efforts to 
obtain all identified relevant available records and also 
told the veteran which records it could not obtain and that 
he could submit them and gave him an opportunity to submit 
them.  

This case was specifically returned to the Board from the 
Court in August 2002 specifically to obtain the clinical 
records of certain VA hospitalizations in 1989, the summaries 
of which were contained in the record, as well as other 
records of post-service treatment.  Despite numerous attempts 
to obtain these records, little has been added to the record.  
Attempts to obtain these records have been hampered by the 
passage of time - some records have been destroyed and some 
doctors are now deceased - as well as by the veteran's 
inability to provide sufficient information to permit VA to 
find records.  The record does not suggest that additional 
attempts would yield more records.  VA's actions satisfy its 
duty to assist.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.



ORDER

Service connection for schizophrenia is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


